Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is non-FINAL.
Status of Claims
Claims 1-5, 7-24 are pending.  
Priority
Instant application 16643250, filed 2/28/2020 claims benefit as follows:

    PNG
    media_image1.png
    114
    393
    media_image1.png
    Greyscale
.

Response to Applicant Amendment/Argument
In view of the Applicant argument, the rejections of record are withdrawn.  This action is non-final because new art was identified.  Examiner attempted to work out an amendment to put the case in condition for allowance, however, due to the holiday season this was not feasible. 
Claims 3, 7-8, 10-18 are withdrawn as not reading on the expanded specie. 

Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 9, 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPWO-2011018990 (“the ‘990 publication”, made of record on the IDS, machine translation included herewith).
The ‘990 publication teaches a genus having different connectivity to the triazine ring.  For example the ‘990 publication teaches:

    PNG
    media_image2.png
    350
    336
    media_image2.png
    Greyscale
.
Further, the ‘990 publication teaches species such as:

    PNG
    media_image3.png
    183
    353
    media_image3.png
    Greyscale
.

    PNG
    media_image4.png
    189
    341
    media_image4.png
    Greyscale
.

These compounds were used in for example table 1 for the indicated utility.
In this case, the ‘990 publication teaches Chemical formula A, Ra = C1, or R1 from above; L1, L2 = O or NR6 wherein R6 = H, W1 = alkyl, or single bond; X1 = O, or O(CH2)nO, W2 and W3 = arylene C6 wherein at least one W1 to W3 is an arylene of C6-C30; X2-X3 = single bond; Y1-Y2 = H.
With respect to claim 2, M2 have H’s for R4-R6 and the genus teaches this as well.
With respect to claim 4-5, L1 = NR5, L1 and L2 of M2 = NR5 and NR6.
With respect to claim 9, at least two of W1 to W3 are phenylene.
With respect to claims 20-24, the ‘990 publication teaches for example which are photosensitive compositions.  (See also cited reference therein mentioning photosensitive composition as additional evidence):
liquid crystal displays, transparent coating agents for solar cells, light emitting diodes, and light receiving parts of CCDs and CMOS sensors. is there. In the use of such an optical electronic material, not only transparency but also a high refractive index is often required for improving light extraction efficiency and light collection.
See also examples for compositions having overlapping compositions at example 7-12 and as follows for example:
  In the present invention, when the polymerizable monomer of the formula (1) is copolymerized with another polymerizable monomer, it is considered to simultaneously develop the heat resistance and high refractive index that are the objects of the present invention. Then, the copolymerization ratio is preferably 30 parts by mass or less of the other polymerizable monomer with respect to 70 to 100 parts by mass of the polymerizable monomer of the formula (1), and the polymerizable monomer of the formula (1). 20 mass parts or less of other polymerizable monomers are more preferable with respect to 80-100 mass parts of bodies. Moreover, the lower limit will not be specifically limited if it is the quantity exceeding 0 mass part.
In addition, the active species of the polymerization reaction in producing the high refractive index resin composition of the present invention is not particularly limited, but a radical polymerizable polymerization initiator is optimal.Examples of such polymerization initiators include organic peroxides such as benzoyl peroxide, azo polymerization initiators such as azobisisobutyronitrile, and redox initiators such as cumene hydroperoxide / cobalt naphthenate. Any radical polymerization initiator generally used may be used.The usage-amount of a polymerization initiator can be about 0.1-10 mass parts with respect to 100 mass parts of polymerizable monomers.


Claim Objection

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	No claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622